Citation Nr: 0802316	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-26 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.  He was awarded a Bronze Star Medal for 
heroism.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDING OF FACT

The veteran's PTSD is not manifested by flattened affect, 
impaired memory, impaired communication, impaired judgment, 
impaired abstract thinking, impaired thought processes, panic 
attacks more than once a week, or difficulty in understanding 
commands.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9400 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In July 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the 
original claim for service connection.  Service connection 
was granted in November 2004, and the veteran disagreed with 
the initial disability rating.  In response, the VA sent a 
letter in September 2005 providing information of what 
evidence was already associated with the claims file and what 
the veteran needed to show to obtain a higher rating, and the 
claim was subsequently readjudicated.  

The VA then sent another letter in April 2006, which provided 
the veteran with notice of the disability rating regulations 
and how effective dates are assigned, in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
specifically informed the veteran that he should submit any 
relevant evidence that was in his possession.  Although the 
claim was not readjudicated, the veteran had ample time to 
respond, and in May 2006, the veteran stated that he had no 
other information or evidence to give VA to substantiate his 
claim.  The VA has also done everything reasonably possible 
to assist the veteran with respect to his claim for benefits, 
such as obtaining medical records and providing VA 
examinations.  Consequently, the Board finds the claim ready 
for review.  

Service connection for PTSD due to combat experience in 
Vietnam was granted by a November 2004 rating decision.  The 
veteran is currently rated at 30 percent for PTSD.  Under the 
rating criteria for mental disorders, a 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity, due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The veteran has endorsed symptoms such as increased arousal 
(sleep disturbances, irritability, startle response and 
hypervigilance), re-experiencing (flashbacks, nightmares, 
recurrent thoughts, and physiological reactivity), avoidant 
behavior, decreased friends and activities, crying spells, 
and depression.  In an August 2005 statement, the veteran 
also stated that he has problems dealing with other people 
and is very argumentative.  He also reported that his 
propensity to get into fights makes it difficult for him to 
hold and keep a job.  See August 2005 Form 9 attachment.  

Two VA examinations were conducted in October 2004:  one by a 
psychologist and one by a psychiatrist.  The October 2004 VA 
psychological examination record reports the examiner's 
findings that the veteran did not have an apparent thought 
process or communication impairment, delusions, 
hallucinations, or inappropriate behavior.  The veteran 
reported having a past history of suicidal thinking, but the 
veteran denied a current plan or intent.  The veteran 
appeared capable of maintaining activities of daily living 
and did not demonstrate any memory loss, ritualistic behavior 
or panic attacks.  The veteran was noted to be alert, 
oriented to all spheres, and employable.  The examiner 
assigned a global assessment of functioning (GAF) score of 
55, which corresponds to a finding of moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  

The October 2004 VA psychiatric examination record reports 
the veteran's history of intrusive thoughts, nightmares, 
flashbacks, hyper-arousal, irritable anger outbursts a few 
times a week, decreased concentration, psychological and 
physical distress cues that remind him of combat, and anxiety 
episodes which last one-half a day.  The veteran also 
reported being easily startled and avoiding thoughts, 
feelings, conversations, people, places, and activities that 
remind him of combat and having decreased interest in life 
and a sense of detachment from people.  The veteran reported 
that he did not have any hobbies and he did not do much for 
fun, though he did have a couple of friends outside his 
immediate family.  The veteran reported that he had a good 
relationship with his daughter and a poor relationship with 
his son, due to his son's ADHD and other problems.  The 
veteran denied an inability to recall important aspects of 
the traumatic events.  The examiner found that there was no 
psychomotor agitation or retardation, and the veteran was 
pleasant and cooperative, with good eye contact.  Speech was 
of normal rate, tone, and volume.  Mood was depressed, and 
affect was restricted.  Thought processes were goal-directed, 
and the veteran denied any current suicidal or homicidal 
ideation or hallucinations.  The veteran did not express any 
delusions.  Recent and remote memory, concentration, 
cognition, insight and judgment were intact.  The examiner 
opined that the veteran's social functioning was moderately 
impaired and his occupational functioning was severely 
impaired, as likely as not due to PTSD symptoms.  The 
examiner stated that the veteran was currently employable on 
a part-time basis.  The examiner assigned a GAF score of 58, 
which corresponds to moderate, near mild, symptoms or 
moderate, near mild, difficulty in social, occupational, or 
school functioning.  

A September 2005 VA psychological consultation record reports 
the veteran's history of "emotional problems," flashbacks, 
poor concentration, nightmares, nervousness/hypervigilance, 
occasional social isolation, and shaky/sweaty/rash reaction 
to anxiety.  The veteran also reported that he is sometimes 
unable to control his crying.  The record notes that the 
veteran had been married, for the second time, since 1994, 
and the veteran stated that he helped his wife operate a 
produce stand.  The record reports the examiner's finding 
that the veteran's hygiene and grooming were good, and the 
veteran related to the examiner in a polite manner with fair 
eye contact.  Speech was of average rate, volume, and pitch, 
and content of speech was coherent.  Mood was dysthymic, and 
affect was tearful at one point.  The veteran was fully 
oriented, and memory appeared intact, although no formal 
testing was conducted.  The veteran denied hallucinations, 
and there was no evidence of delusional thinking.  The 
veteran appeared to have adequate insight and judgment, and 
he denied suicidal and homicidal ideation.  The veteran was 
diagnosed with PTSD and "rule out major depression," and 
assigned a GAF of 55.  

A March 2006 VA examination record reports the veteran's 
history of being "very nervous" most of the time.  The 
veteran reported that he has nightmares and "wakes up in a 
sweat" about three times a week, flashbacks, intrusive 
thoughts, and panic attacks once a week.  The veteran also 
reported avoidant behaviors, hyperarousal, and a sense of a 
foreshortened future.  The veteran denied any psychotic 
symptoms or mood or cognitive problems.  The record reports 
that the veteran last worked with his wife, operating a 
produce stand, although he stated that he "sort of just 
supervises."  Prior to that, he reported that he worked for 
Oscar Meyer for 22 years until the plant closed down.  The 
examiner noted that the veteran was cooperative and not 
distractible, although he had poor eye contact.  Speech was 
of decreased rate, volume, and tone, and mood was moderately 
depressed.  Affect was decreased in range and intensity, but 
it was not labile and it was appropriate of the content of 
thought.  The veteran was fully oriented, coherent, logical, 
and goal-directed. The veteran did not display any flight of 
ideas or looseness of associations.  Insight and judgment 
were fair, and abstracting ability was intact.  The veteran 
denied hallucinations, illusions, or delusions.  The examiner 
opined that the veteran had a moderate social and 
occupational dysfunction and was employable from a 
psychiatric perspective.  A GAF of 55 was assigned.  The 
examiner also stated that, in his opinion, the veteran had a 
fair amount of capacity for adjustment if he sought 
treatment.   

In a March 2007 statement, the veteran's spouse reported that 
the veteran was no longer working at her produce stand 
because he would argue with customers and lose his temper.  
She stated that their home life was strained because the 
veteran argued a lot and his mood swings were very difficult 
to deal with.  She added that the veteran stayed in his room 
most of the time, and the rest of the family basically 
avoided him.  

The Board finds that the evidence does not meet or more 
nearly approximate the criteria for a rating in excess of 30 
percent.  See 38 C.F.R. § 4.7 (2007).  The evidence indicates 
that the veteran maintains friendships with his daughter, is 
married, and has friends who he meets for dinner.  Although 
the evidence indicates that the veteran has difficulty with 
social interaction and disturbances with mood, with resulting 
occupational impairment, the veteran's symptoms are best 
reflected by the current rating.  The evidence includes no 
evidence of a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired judgment; impaired abstract thinking, or 
disturbances of motivation.  Although examiners have stated 
that the veteran's symptoms were moderate (with one finding 
of severe occupational impairment) and assigned GAF scores of 
55 and 58, the GAF scores and an examiner's assessment of the 
severity of the condition must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126.  In this case, the veteran's symptoms do not warrant 
an increased rating.  Consequently, the claim for a rating in 
excess of 30 percent is denied.  


ORDER

A rating in excess of 30 percent for PTSD is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


